 

Exhibit 10.1

 



PREFERRED STOCK REPURCHASE AGREEMENT

 

This PREFERRED STOCK REPURCHASE AGREEMENT (the “Agreement”) is made as of the
23rd day of December, 2019, by and among FTE Networks, Inc., a Nevada
corporation (the “Company”), and each of the parties set forth on Exhibit A
hereto (each individually a “Seller” and collectively, the “Sellers”).

 

BACKGROUND

 

WHEREAS, the Sellers collectively desire to sell one hundred (100) shares of
Series H Preferred Stock, par value $0.01 per share (“Series H Preferred
Stock”), of the Company, in the amounts set forth opposite the Sellers’ names on
Exhibit A hereto; and

 

WHEREAS, the Company desires to repurchase and redeem the Series H Preferred
Stock, on the terms and subject to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Purchase and Sale of Series H Preferred Stock. On the terms and subject to
the conditions set forth herein, each Seller, severally and not jointly, hereby
sells, assigns and transfers to the Company the Series H Preferred Stock owned
by such Seller, and the Company hereby purchases and redeems such Series H
Preferred Stock from such Seller, in each case for the aggregate consideration
set forth opposite such Seller’s name on Exhibit A hereto (the “Purchase
Price”). The Company shall pay the Purchase Price to each Seller on the date
hereof by the Company’s plain check. Upon mutual execution and delivery of this
Agreement, and upon delivery of the Purchase Price, transfer of the Series H
Preferred Stock shall be deemed complete and effective as of the date first
above set forth.

 

2. Representations and Warranties of the Sellers; Acknowledgements. Each Seller
hereby represents and warrants to the Company, severally and not jointly, that:

 

(a) Authorization. Such Seller has the full power and authority to enter into
this Agreement and that this Agreement, when executed and delivered by Seller,
will constitute a valid and legally binding obligation of Seller, enforceable
against Seller in accordance with its terms.

 

(b) No Conflicts. The execution, delivery and performance by such Seller of this
Agreement does not conflict with, violate or cause a default under any law,
rule, regulation, judicial or administrative decree, judgment, organizational
document or other agreement applicable to such Seller. No litigation or other
governmental proceeding has been initiated or, to the knowledge of Seller,
threatened seeking to invalidate or otherwise materially impair the transactions
contemplated by this Agreement.

 

   

 

 

(c) Good Title to Securities. Such Seller has good title to the Series H
Preferred Stock owned by such Seller and reflected on Exhibit A hereto, free and
clear of any liens, security interests and other encumbrances of any kind. Such
Seller has not transferred, assigned or otherwise disposed of any of the Series
H Preferred Stock, nor entered into any agreement to do so, since the date of
issuance thereof. Such Seller may freely transfer the Series H Preferred Stock
to the Company without restriction or limitation.

 

(d) Acknowledgement. Such Seller is relying on its own knowledge of the
financial outlook and affairs of the Company in making its decision to sell its
Series H Preferred Stock.

 

(e) Full Satisfaction. The Purchase Price constitutes all of the consideration
owed to such Seller for the redemption of the Series H Preferred Stock and full
satisfaction of the Company’s obligations to such Seller with respect to the
Series H Preferred Stock.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to each Seller as follows:

 

(a) Authority. The Company is in good standing in the State of Nevada and has
sufficient power and authority to execute, deliver and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
by the Company have been duly authorized by all necessary corporate action.

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company do not conflict with, violate or cause a default under any law,
rule, regulation, judicial or administrative decree, judgment, organizational
document or other agreement applicable to the Company. No litigation or other
governmental proceeding has been initiated or, to the knowledge of the Company,
threatened seeking to invalidate or otherwise materially impair the transactions
contemplated by this Agreement.

 

4. No Continuing Obligation. From and after the date hereof, all rights of the
Sellers with respect to the Series H Preferred Stock being sold hereunder shall
cease with respect to such Series H Preferred Stock, and such Series H Preferred
Stock shall not thereafter be transferred on the books of the Company or be
deemed to be outstanding for any purpose whatsoever.

 

5. Further Assurances. From and after the date of this Agreement, upon the
request of any party hereto, the other parties will execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

 

6. Survival of Representations, Warranties and Covenants. The representations,
warranties and covenants of the parties contained in or made pursuant to this
Agreement will survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.

 

7. Governing Law. This Agreement and any other documents referred to herein
shall be governed by, construed, and enforced in accordance with the laws of the
State of Nevada (without reference to its conflicts of laws principles or those
of any other jurisdiction).

 

 2 

 

 

8. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective heirs, executors,
administrators, representatives, successors, and assigns.

 

9. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by each of the parties
affected thereby. No failure to exercise and no delay in exercising any right,
remedy, or power under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, or power under this
Agreement preclude any other or further exercise thereof, or the exercise of any
other right, remedy, or power provided herein or by law or in equity,

 

10. Entire Agreement. All agreements, covenants, representations and warranties,
express or implied, oral or written, of the parties hereto concerning the
subject matter hereof are contained herein. All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, covenants,
representations, and warranties concerning the subject matter hereof are merged
herein.

 

11. Counterparts. If this Agreement is executed in counterparts, each
counterpart shall be deemed an original, and all counterparts so executed shall
constitute one agreement binding on all of the parties hereto, notwithstanding
that all of the parties are not signatory to the same counterpart.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.

 

  COMPANY:         FTE Networks, Inc.         By:     Name: Michael P. Beys  
Title: Interim Chief Executive Officer

 



  SELLERS:           Fred Sacramone           Brian McMahon

 

  

 

 

Exhibit A

 



Seller Name and Address 

Shares of Series H

Preferred Stock Being Sold

   Aggregate Purchase Price            Fred Sacramone [address]   33   $33    
         Brian McMahon [address]   67   $67 



 





  

 

 





